Dear Ms. Mailhes:
You have requested the opinion of this office on the following issue:
 May public entities purchase used, surplus equipment at an auction conducted by another public entity without violating the requirements of the Public Bid Law?
La. R.S. 39:1703 provides as follows:
 § 1703 Sale, acquisition, or use of supplies bya public procurement unit.
        Any public procurement unit may sell to, acquire from, or use any supplies belonging to another public procurement unit or external procurement activity independent of the requirements of Part III of this Chapter or of Title 38.
La. R.S. 39:1701 provides definitions of"public procurement unit" and"local public procurement unit" which make clear that the Police Jury and other Louisiana public entities are within the coverage of this statute.
Therefore, it is clear that one public entity may make purchases from another public entity at a public auction conducted for compliance with legal requirements for disposal of surplus property, if the public entity is the high bidder on the equipment offered.
I trust that this answers your inquiry. Please advise if we may be of further assistance.
Yours very truly,
 RICHARD P. IEYOUB
Attorney General
 By: _____________________ GLENN R. DUCOTE
Assistant  Attorney  General